/DETAILED ACTION    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/ and 01/27/2021 and 07/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
Applicant’s arguments, see applicant remarks pages 6-9, filed 07/14/2021 with respect to the/ rejection(s) of claim(s) 1 and 8 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Malach US 20180054231. Malach from a similar field of endeavor discloses the communication system comprising: a control board accommodated in a housing of the air conditioner (see para. 58, 104, microprocessor, a microcontroller, or the like;  IoT automation controller, a first communication conversion unit accommodated in the housing and configured to acquire a required electric signal from the control board and to convert the electric signal into a digital signal for wire transmission (see para. 67, Some electrical elements 300 may also require and include the analog-to-digital converter (ADC) 315 to convert the electrical signal representation of the value of the condition or property generated by the sensor into a digital data).
See detail rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 8 and 9 are rejected under U.S.C. 103 as being unpatentable over Liu et al.  CN204693661 herein after Liu in view of Malach US 20180054231 herein after Malach. 
Regarding Claim 1, Liu disclose a communication system for an air conditioner (see fig. 1-3, ), the communication system comprising: a control board accommodated in a housing of the air conditioner, a first communication conversion unit accommodated in the housing and configured to acquire a required electric signal from the control board and to convert the electric signal into a digital signal for wire transmission (see fig. 1-3, page. 96-117,  an air conditioner provided with a communication conversion unit (100) that is provided to the interior of a housing and converts to a digital signal, a cable (2011) that has one end connected to the communication conversion unit and is laid out from the interior of the housing to the exterior, and an antenna unit (200) that is connected to another end of the cable at the exterior of the housing and allows for wireless communication with a base station); a cable having a first end connected to the first communication conversion unit, the cable being drawn out of the housing to outside (see fig. 1-3, a cable (2011) that has one end connected to the communication conversion unit and is laid out from the interior of the housing to the exterior, and an antenna unit (200) that is connected to another end of the cable at the exterior of the housing and allows for wireless communication with a base station) and an antenna unit connected to a second end of the cable located outside the housing, the antenna unit including a second (see fig. 1-3, page. 96-117, 147-148, the GPRS antenna 201 is connected to the GPRS communication main board 101 through the signal line 2011 to realize communication between the two).  Liu disclose all the subject matter but fails to explicitly mention the communication system comprising: a control board accommodated in a housing of the air conditioner, a first communication conversion unit accommodated in the housing and configured to acquire a required electric signal from the control board and to convert the electric signal into a digital signal for wire transmission. However, Malach from a similar field of endeavor discloses the communication system comprising: a control board accommodated in a housing of the air conditioner, a first communication conversion unit accommodated in the housing and configured to acquire a required electric signal from the control board and to convert the electric signal into a digital signal for wire transmission (see, para. 67, Some electrical elements 300 may also require and include the analog-to-digital converter (ADC) 315 to convert the electrical signal representation of the value of the condition or property generated by the sensor into a digital data). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Malach’s IOT automation and analog-to-digital converter scheme into Liu’s air conditioning unit scheme to conceive of providing the control board for communicating with the communication conversion unit to the housing interior of the air conditioner. The method can be implemented in a wireless network  (see abstract).
Regarding Claim 3, Liu disclose whereinBIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/vdApplication No.: 17/051,050Docket No.: 4731-0268PUS1 Page 3 of 5the first communication conversion unit is disposed in proximity to the control board in the housing (see fig. 3, The specific arrangement in providing the control board to the housing interior of the air conditioner of Liu would merely be a design matter that would be addressed, as appropriate, by a person skilled in the art in association with the application of the features).
Regarding claim 8, the rejections are the same as claim 1.
Regarding claim 9, the rejections are the same as claim 3.

Claims 2 and 4 are rejected under U.S.C. 103 as being unpatentable over Liu in view of Malach and in further view of Kato US 20180288093 herein after Kato.
Regarding claim 2, Liu and Malach disclose all the subject matter but fails to explicitly mention wherein communication between the antenna unit and the base station is established by a low power wide area communication method, and communication using the cable is established by a digital communication method different from the LPWA communication method. However, Kato from a similar field of endeavor discloses wherein communication between the antenna unit and the base station is established by a low power wide area communication method, and communication using the cable is established by a digital communication method different from the LPWA communication method (see para. 41 and 58; the LPWA communication unit 34 implements predetermined processing on the data such as packetization, followed by converting the data into a wireless signal, and emits the wireless signal from the antenna as LPWA waves.  These electromagnetic waves are able to be received by the LPWA base station 4.  Further, after receiving LPWA waves transmitted from the LPWA base station 4 (FIG. 1) or the like and received using the antenna and converting the LPWA waves into a wired signal, the LPWA communication unit 34 implements depacketization processing to extract data therefrom, and supplies the extracted data to the control unit 31). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Kato’s low power wide area communication scheme into Liu and Malach air conditioning unit scheme to conceive of providing the control board for communicating with the communication conversion unit to the housing interior of the air conditioner. The method can be implemented in a wireless network communications. The motivation of doing this is to provide a sensor management system capable of determining a communication method appropriate to a sensor device, while ensuring security (see para. 173).
Regarding claim 4, Liu and Malach disclose all the subject matter but fails to explicitly mention wherein the second communication conversion unit configured to convert the digital signal into a communication signal for the LPWA communication method. However, Kato from a similar field of endeavor discloses wherein the second communication conversion unit configured to convert the digital signal into a communication signal for the LPWA communication method (see para. 41, 50, after receiving LPWA waves using the antenna and converting the received LPWA waves into a wired signal, the LPWA base station 4 converts this signal into data (packets or the like) using the signal processing unit, and transmits this data to the Internet 2 through the wired LAN or the like). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Kato’s signal conversion scheme into Liu and Malach air conditioning unit scheme to conceive of providing the control board for communicating with the communication conversion unit to the housing interior of the air conditioner. The method can be implemented in a wireless network communications. The motivation of doing this is to provide a sensor management system capable of determining a communication method appropriate to a sensor device, while ensuring security (see para. 173).

Claims 5, 10-12 are rejected under U.S.C. 103 as being unpatentable over Liu in view of Malach and in further view of Rast US 20050264474 herein after Rast.
Regarding claim 5, Liu and Malach disclose all the subject matter but fails to explicitly mention wherein the digital signal is a signal superimposed on a power voltage for the antenna unit. However, Rast from a similar field of endeavor discloses wherein the digital signal is a signal superimposed on a power voltage for the antenna unit (see para. 21, digital signals from the APA signal which are superimposed on the supplied power voltage). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Rast’s superimposing a signal scheme into Liu and Malach air conditioning unit scheme to conceive of providing the control board for communicating with the communication conversion unit to the housing interior of the air conditioner. The method can be implemented in a wireless network communications. The motivation of doing this is to (see para. 173).
Regarding claims 10-12, the rejections are the same as claim 5.



Claims 7 is rejected under U.S.C. 103 as being unpatentable over Liu in view of Malach and in further view of Wang CN 105628102 herein after Wang.
Regarding claim 7, Liu and Malach disclose all the subject matter but fails to explicitly mention wherein the digital signal is a signal superimposed on a power voltage for the antenna unit. However, Wang from a similar field of endeavor discloses wherein the digital signal is a signal superimposed on a power voltage for the antenna unit (see para. 21, digital signals from the APA signal which are superimposed on the supplied power voltage). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Wang’s magnetic adsorption scheme into Liu and Malach air conditioning unit scheme to conceive of providing the control board for communicating with the communication conversion unit to the housing interior of the air conditioner. The method can be implemented in a wireless network communications. The motivation of doing this is to achieve the wireless transmission of data, is good in safety and stability, and facilitates the popularization and application of the technology of online monitoring (see abstract).

Claims 6 is rejected under U.S.C. 103 as being unpatentable over Liu in view of Malach and in further view of Suzuki JP 2015091500 herein after Suzuki.
Regarding claim 6, Liu and Malach disclose all the subject matter but fails to explicitly mention wherein the cable is a two-wire vinyl cabtyre cable. However, Asaka from a similar field of endeavor discloses wherein the cable is a two-wire vinyl cabtyre cable (see abstract, The PHVCTF cord is set which consists conductor coating of a 2 type vinyl cabtyre-cable). Thus it will be obvious for a person skilled in the art before the effective filing date of the claimed invention was made to combine and incorporate Suzuki’s magnetic adsorption scheme into Liu and Malach air conditioning unit scheme to conceive of providing the control board for communicating with the communication conversion unit to the housing interior of the air conditioner. The method can be implemented in a wireless network communications. The motivation of doing this is to improve power (see abstract).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/27/2021 and 07/29/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463